Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Alexander Mullen appeals from the district court’s order granting Defendants’ motion to dismiss the complaint as barred by the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Mullen v. U.S. Bank Nat’l Assoc., No. 1:15-cv-02640-JFM (D. Md. Feb. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED